Citation Nr: 1818258	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-29 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, claimed as a lung condition.  

2.  Entitlement to service connection for atypical repolarization abnormality, claimed as a chest/cardiovascular condition.  

3.  Entitlement to an initial rating in excess of 50 percent prior to November 3, 2016, and in excess of 70 percent therefrom, for post-traumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1994 until November 2005.  This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in May 2011, May 2013, and July 2014 and issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia. 

This matter was last before the Board in June 2016, whereupon it was remanded to the RO for further development of the record.  In a November 2017 rating decision, the evaluation of the service-connected PTSD was increased to 70 percent effective November 3, 2016.  However, in a corresponding November 2017 supplemental statement of the case (SSOC), the RO denied entitlement to rating in excess of 50 percent prior to November 3, 2016, and denied a total disability rating for PTSD from November 3, 2016.  As the increased rating was not a full grant of the benefits on appeal, the RO returned the PTSD increased rating claim back to the Board along with the other issues on appeal, all of which had been denied in the November 2017 SSOC.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2015.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for sarcoidosis and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. The competent medical evidence does not demonstrate that the Veteran has an atypical repolarization abnormality that is attributable to the Veteran's active service or any incident of service.  

2.  For the period prior to November 3, 2016, the Veteran's PTSD is shown to be productive of occupational and social impairment with reduced reliability and productivity.  

3.  For the period from November 3, 2016, the Veteran's PTSD is shown to be productive of occupational and social impairment with deficiencies in most areas; however, the disorder does not result in total social and occupational impairment.


CONCLUSIONS OF LAW

1. The criteria for service connection for atypical repolarization abnormality have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met for the period prior to November 3, 2016.    38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.17, 4.130, Diagnostic Code 9411 (2017).  

2.  The criteria for an evaluation in excess of 70 percent for PTSD have not been met for the period beginning November 3, 2016.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.17, 4.130, Diagnostic Code 9411 (2017).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Atypical Repolarization Abnormality 

The Veteran asserts that he incurred an atypical repolarization abnormality while in service and that the condition has persisted to the present.  In the alternative, he contends that he developed the condition after service and that it is directly attributable to his service.  Without fully addressing the merits of his claim, the Board finds that the evidence of record does not support that the Veteran has a diagnosable condition that can be characterized as atypical repolarization abnormality; therefore, his service connection claim must be denied.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")).  VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

A review of the Veteran's service treatment records reflects that the Veteran sought treatment for chest pain on numerous occasions.  Records dating from June 1999 to August 1999 from Watertown Cardiology indicate that the Veteran was evaluated after complaining of heart palpitations and chest pain.  The Veteran also apparently underwent an echocardiogram while under the care of military medical professionals which was abnormal, and was therefore referred to Watertown for further evaluation.  After a battery of testing, the Veteran was diagnosed with possible coronary stenosis serving the anterior and inferior myocardium.  An August 1999 note by a military doctor shows that the results of a cardiac angiogram revealed no evidence of coronary artery disease or abnormal heart rate.  

There are no subsequent medical records showing continued treatment for cardiac involvement in service until August 2004, when the Veteran began complaining of experiencing chest pain again.  A December 2004 echocardiogram revealed no abnormalities, but profiles dated in December 2004 and March 2005 indicate that the Veteran was placed on limited duty on account of his cardiac issues anyway.  A January 2005 outpatient record from Columbus Cardiology Associates shows that the Veteran was diagnosed with coronary artery disease by annual cardiolite examination, which revealed an inferior wall perfusion defect.  On the Veteran's November 2004 medical examination, it was noted that the Veteran had a history of chest pain and a physical profile for a cardiac condition; however, a subsequent notation dated in April 2005 reflects that the Veteran was confirmed to have no coronary artery disease.  The most contemporary available service treatment records show that the Veteran was still being monitored for chest pain and a history of abnormal echocardiogram, but had not been formally diagnosed with coronary artery disease.  

Post-service, the Veteran has never been formally diagnosed with a heart condition, despite being evaluated for his symptoms of shortness of breath and chest pain several times since he began receiving treatment from VA around 2009.  Both December 2012 and April 2015 echocardiograms administered through VA showed no coronary artery disease, and the most recent VA medical records do not show that the Veteran is being followed for coronary artery disease. 

The Veteran was first afforded a VA examination to evaluate the nature and etiology of his claimed heart condition in November 2010.  He reported experiencing symptoms of fatigue and shortness of breath, but he denied experiencing any angina, dizziness, or syncope attacks.  After reviewing the claims file, and administering a chest x-ray examination which showed cardiomegaly, the examiner declined to make any diagnosis of a heart condition.  Furthermore, the examiner did not set forth an etiology opinion, as there was no diagnosis.  

Similarly, no heart condition diagnosis was endorsed by the November 2012 VA examiner who evaluated the Veteran to determine the etiology of his claimed heart condition.  That examiner administered an electrocardiogram which revealed non-specific sinus bradycardia.  On the basis of the claims file review and the in-person examination, the examiner found no evidence of a diagnosable heart condition other than the history of one electrocardiogram that suggested atypical repolarization abnormality.  Thus, the examiner declined to offer an opinion regarding the etiology of the claimed heart condition as they did not believe there was a heart condition to begin with. 

A VA examiner reviewed the claims file in March 2015 for the purpose of providing an opinion regarding the claimed heart condition, as well as the unrelated sarcoidosis claim.  That examiner found no evidence of a heart condition from the claims file, and further commented that the history of repolarization abnormalities did not necessarily reflect a diagnosable heart condition as they are frequently found on electrocardiograms.  

Most recently, the Veteran was evaluated by a VA medical professional who prepared a Disability Benefits Questionnaire in November 2016 for the purpose of evaluating the nature and etiology of his claimed heart condition.  After reviewing the history of testing, both in-service and thereafter, the examiner only found evidence of intermittent heart palpitations in the Veteran past medical history.  Accordingly, the examiner dismissed any diagnosis of a heart condition and 
also declined to offer an opinion regarding the etiology of the heart condition on the basis of there being no diagnosable condition in the first place.  

The Board notes that the Veteran acknowledged during the August 2015 hearing that he had not been diagnosed with a heart condition as of the date of the hearing.  He did offer, however, that bradycardia had been found on a prior heart evaluation, and suggested that this reflected that he did indeed have a heart condition.  

There is no additional evidence in the claims file to support the Veteran's assertion that he has an atypical repolarization abnormality or any other heart or chest condition for which he is entitled to service connection.  The Veteran has presented no objective medical evidence demonstrating that he has ever been formally diagnosed with a chronic heart or chest condition, and the record does not reflect that the Veteran possesses the training or credentials needed to competently conclude that his symptoms of shortness of breath and chest pain constitute a clinical diagnosis.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  In light of the three VA examiners' determinations that no heart or chest condition diagnosis was appropriate, and in recognition of the fact that the Veteran has been evaluated on several occasions at his local VA medical center and has never been diagnosed with a heart condition, the Board finds that there is insufficient evidence that the Veteran has a diagnosable heart condition and that therefore the Veteran's claim of entitlement to service connection must be denied.  Brammer v. Derwinksi, 3 Vet. App. 223, 225 (1992).  There is no medical evidence of a heart or chest condition, characterized as atypical repolarization abnormality, for VA purposes during any period under appeal, let alone one for which service connection is warranted.  

Increased Rating for PTSD

The Veteran was awarded a 30 percent initial disability rating for PTSD in a May 2013 rating decision effective November 28, 2012.  Thereafter, in an April 2014 rating decision, the RO increased the initial rating for PTSD to 50 percent.  Most recently, in a November 2017 rating decision, the RO increased the rating for PTSD to 70 percent, effective November 3, 2016.  The veteran seeks to have an increased rating for the entire period on appeal. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

The ratings at issue were assigned pursuant to the General Rating Formula for Mental Disorders as outlined in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula, a rating of 50 percent is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating may be assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Specifically with regard to evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126.

Furthermore, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment; however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Post-service VA medical records dating back to February 2012 show that the Veteran was receiving continuing treatment for PTSD with anxiety.  A February 2012 outpatient report indicates that he reported having poor concentration, nightmares and general apathy, but denied suicidal/homicidal ideation and any mania or psychosis.  Thereafter, an outpatient record from May 2013 shows that the Veteran was also being followed for depression along with his PTSD and anxiety, and reported symptoms including poor sleep, bland mood, and impaired concentration, but again no suicidal/homicidal ideation, mania, or psychosis.  Subsequent records show continued treatment for PTSD with anxiety and depression.  A recent outpatient record dated in February 2017 reflects that he reported increasing depression related to his recent separation from his wife as well as his father's death.  

The Veteran was first afforded a VA examination in April 2013 to evaluate the severity of his PTSD.  He reported a history of experiencing nightmares related to his experiences in service as well as irritability, anxiety, and poor concentration.  Current symptoms were listed as depressed mood, anxiety, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  After a review of the claims file and an in-person evaluation, the examiner confirmed the PTSD diagnosis, and opined that the condition resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

During the August 2015 hearing, the Veteran asserted that his symptoms had worsened since the last VA examination.  Specifically, he detailed his difficulty with socialization and the fact that he experienced anxiety attacks at least once a week.  He also stated that he would occasionally experience suicidal thoughts.  In addition, the Veteran's spouse stated that the Veteran isolated himself and was quick to irritation or anger, especially more recently as the symptoms of his other medical conditions have worsened.  

Pursuant to the June 2016 Board remand, the Veteran was evaluated by a VA medical professional who prepared a Disability Benefits Questionnaire in November 2016 for the purpose of evaluating the severity of his PTSD.  He reported experiencing symptoms of depressed mood, anxiety, suspiciousness, weekly panic attacks, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner also noted that the Veteran seemed to be in a lot of pain at the time of the examination and was preoccupied with his deteriorating physical health.  After reviewing the claims file and completing the in-person evaluation, the examiner opined that the PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgment, thinking and/or mood.  The examiner further commented that the Veteran's mental health had deteriorated considerably since the last VA examination and that his mental health issues were exaggerated by physical limitations and pain; however, they also noted that he did not appear to pose any threat of injury to himself or others.  

Upon consideration of the record, the Board finds that a disability rating in excess of 50 percent for the period prior to November 3, 2016 is not warranted.  The Veteran's treatment records prior to this date, to specifically include his April 2013 VA examination, show that he was experiencing a moderate degree of depression and anxiety but was able to interact constructively with his family.  Furthermore, VA treatment records show that his mood and irritability had improved with medication.  Although there is evidence that the Veteran was experiencing increased depression and irritability prior to November 3, 2016, it is not clear to what degree this escalation had reached until the VA examination on that date.  The Board acknowledges that the Veteran reported during the August 2015 hearing that he was isolating himself from his family and growing more irritable, and he is certainly competent to discuss these symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, in the Board's estimation, the increasing severity of the Veteran's symptomatology was not confirmed by competent and objective evidence until the November 3, 2016 examination, in which the examiner commented that the Veteran's mental health has deteriorated considerably.  

The Veteran did endorse having suicidal thoughts during the August 2015 hearing; however, the November 2016 VA examiner stated that he did not pose a threat of injury to himself or others, and, in the absence of further contemporaneous findings and the totality of the record at that time, the Board does not conclude that this hearing testimony constitutes a sufficient basis for a grant from 50 percent to 70 percent.

In summation, there was not a clear demonstration of the chronic anxiety, difficulty in adapting to stressful circumstances, and inability to establish effective relationships necessary for a 70 percent rating until the November 3, 2016 VA examination.  Accordingly, the Board finds that a 70 percent rating is not warranted for the period prior to that date.  

The Board also does not find that the disability picture for the Veteran's acquired psychiatric disorder warrants a 100 percent rating at any time during the appeal.  The November 2016 VA examiner commented that the PTSD resulted in occupational and social impairment with deficiencies in most areas, but did not find that the Veteran was totally impaired by the disorder. There is no indication that the Veteran is unable to perform activities of daily living, which would be necessary to find that his mental health condition is completely disabling.  Furthermore, there is no indication that the PTSD results in gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, or significant memory loss.  

In summation, the Board finds that the significant impairment encompassed by the 70 percent rating criteria most closely corresponds with the disability picture for the Veteran's PTSD for the period from November 3, 2016.  The Veteran has demonstrated difficulties in social and occupational functioning reflected in the relative paucity of close relationships he has with other people, most recently illustrated by his recent separation from his wife.  That being said, he has not shown the severe and debilitating impairment encompassed by the 100 percent disability rating.  As reflected on the November 2016 examination, he still attends to activities of daily living and he maintains some interpersonal relationships with his children.  There is no indication of total occupational and social impairment.  In short, the Veteran is not wholly incapacitated by his PTSD, and the 70 percent rating for the period from November 3, 2016 reflects that.  

Neither the Veteran nor his representative has raised any other issues other than the request for entitlement to TDIU (that is addressed in the Remand section below) during the entire period of the appeal.  Moreover, no other issue has been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 


ORDER

Service connection for atypical repolarization abnormality is denied.  

Entitlement to an initial rating in excess of 50 percent prior to November 3, 2016, and in excess of 70 percent therefrom, for PTSD is denied.  


REMAND

Pursuant to the Board's June 2016 remand, the RO was directed to schedule the Veteran for a new VA examination to evaluate the nature and etiology of his sarcoidosis.  As part of that examination, the RO was instructed to elicit distinct opinions from a qualified examiner regarding several alternative theories of entitlement to service connection.  Specifically, the RO was asked to obtain an opinion as to the likelihood that the atypical repolarization abnormality noted in service on the December 2004 Report of Medical History and May 2005 discharge examination was a manifestation of sarcoidosis in service.  Furthermore, the RO was also asked to obtain an opinion as to the likelihood that the sarcoidosis was permanently aggravated beyond its normal progression by the use of medication to treat his service-connected disabilities.  

Upon receipt of the remand instructions, the RO scheduled the Veteran for an examination in November 2016.  The results of that examination are contained in a November 2016 disability benefits questionnaire (DBQ).  As for the requested for opinions, the examiner did not address each specific query in turn; instead, it appears that they prepared one rationale in support of their determination that it was less likely than not that the sarcoidosis was incurred in service or otherwise related to service.  Without delving into the appropriateness of that rationale, the Board notes that the rationale provided by the November 2016 examiner does not address the question of whether the atypical repolarization abnormality noted in service was a manifestation of sarcoidosis, nor does it address the question of whether the sarcoidosis was permanently aggravated beyond its normal progression by the use of medication to treat his service-connected disabilities.  

Without an opinion from a qualified examiner with an appropriate rationale that addresses the specific queries outlined in the Board's June 2016 remand, the Board cannot adjudicate the issue of entitlement to service connection for sarcoidosis.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with the remand order).  This claim must therefore be returned to the RO in order for it to secure addendum opinions regarding the question of whether the atypical repolarization abnormality noted in service was a manifestation of sarcoidosis as well as the question of whether the sarcoidosis was permanently aggravated beyond its normal progression by the use of medication to treat his service-connected disabilities.  

As for the claim of entitlement to TDIU, the evaluation of the claim necessarily requires that VA make a decision as to whether the Veteran shall be service-connected for sarcoidosis.  Therefore, a decision on the issue of entitlement to TDIU is deferred pending resolution of the Veteran's sarcoidosis claim, as such claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the individual who prepared the November 2016 DBQ, or to another qualified examiner, in order to elicit an addendum opinion as to the etiology of the sarcoidosis.  If the chosen examiner feels that a new respiratory and/or pulmonary examination is necessary, such examination should be scheduled.  

The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.  The examiner is requested to furnish the following opinions:  

(a) Whether it is at least as likely as not (50 percent or
greater) that the Veteran's sarcoidosis is etiologically related to service;

(b) Whether it is at least as likely as not (50 percent or
greater) that the Veteran's sarcoidosis was caused or aggravated by prescribed medications for his service-connected disabilities

(c) Whether it is at least as likely as not (50 percent or
greater) that the noted in-service diagnosis of atypical repolarization abnormality reflected the manifestation of sarcoidosis in service 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of disability present (i.e. a baseline) before the onset of the aggravation.  

The examiner is requested to provide a thorough rationale for any opinions expressed.  A thorough rationale is not simply a restatement of the evidence, but includes the application of medical analysis and a discussion of the significance of the relevant evidence.  A thorough rationale may include, but is not limited to, specific references to evidence in the Veteran's claims file, citing to relevant medical literature and/or studies, discussions as to the medical principles involved, and extrapolating from the clinical findings of record.  

2.  After completing the above action, the AOJ must readjudicate the issues on appeal.  If any benefit remains denied, the RO must provide the Veteran with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012)



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


